DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election
01.	The 9/21/202 Reply amended claim 10 to claim an invention restrictable from those previously examined. 
The 12/24/2020 Final Rejection explained the basis for restricting amended claim from examination on the merits, and made Final the restriction. 
The bases for restricting claim 10 continue being valid and the restriction of claim 10, and the finality of that restriction therefore are maintained. 
35 U.S.C. § 103 Rejections of the Claims
02.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 
03.	Claims 1, 2, 11, and 14 are rejected 35 U.S.C. § 103 over "Park." "Cain," "Nickle," and "Ingvarsson" are evidence for synonyms the art uses for "fixed" and "free" magnetic layers; Merriam-Webster OnLine definition of "proximate" is provided as evidence. American Heritage Dictionary definition of alloy is provided as evidence.
As to interpreting scope of the claims, see Cain (column 2, lines 32-42), Nickel ([0002]), and Ingvarsson ([0004]), providing synonyms for "fixed" and "free" magnetic layers. Absent more specificity, "between [N1] and [N2]" as recited in the claims (see, for example, claim 9) is interpreted to have a scope including N1 and N2. 
As to interpreting the scope of the claims in the 9/21/2020 Reply, Examiner notes that the specification (in [018]) of is application expressly states:
The terms “comprise,” “include,” “have,” “with,” and any variations thereof are used synonymously to denote or describe a non-exclusive inclusion. As such, a device or a method that uses such terms does not include only those elements or steps, but may include other elements and steps not expressly listed or inherent to such device and method. Underlined by Examiner for emphasis.
The definition of "alloy" includes a metallic solid or liquid that is composed of a homogeneous mixture of two or more metals or of metals and nonmetal or metalloid elements. See, for example, the AHD definition of "alloy." 
Accordingly, amended claim 1's recitation "the boron-rich ferromagnetic layer including (a) an alloy consisting of iron and boron or (b) an alloy consisting which two alloys are recited to be individually and in combination within the scope of claim 1. 
As to rejecting the claims over the prior art references, with respect to claim 1, Park discloses (see, for example, the front-page, FIGs. 1 and 2, and [0017]-[0025]): a magnetoresistive device (the Abstract; 100 in FIG. 1), comprising: an intermediate region (barrier layer 114 in FIG. 1 and [0018]); a magnetically fixed region (reference layer 112 in FIG. 1; see [0017]; see Ingvarsson [0004] describing the art using "reference layer" as synonym for "fixed … layer") on one side of the intermediate region 114, and a magnetically free region (Free layer structure 116 in FIG. 1; see [0019]) on an opposite side of the intermediate region 114, wherein the magnetically free region 116 includes at least a first ferromagnetic region (202 in FIG. 2; see [0020]) and a second ferromagnetic region (206 in FIG. 2; see [0020]) separated by a non-magnetic insertion region (204 in FIG. 2; see [0020] and [0023]; see the PGPUB of this application, [0036] and [0039], respectively, describing the claim's recited feature of "insertion region" to provide antiferromagnetic coupling and comprise Ru and Cr), wherein at least one of the first ferromagnetic region (202 in FIG. 2; see [0020]) and the second ferromagnetic region (206 in FIG. 2) includes at least a boron-rich ferromagnetic layer (202a or 202b or 206b in FIG. 2; see [0022]; absent more, layers 202a and 202b and 206b are considered to be boron-rich, compared to a layer not having boron; see also dependent claims narrowing the scope by explicitly reciting B content) positioned proximate (read as "very near," or "close," see Merriam-Webster OnLine Dictionary definition of "proximate") a boron-free ferromagnetic layer (202c and 206a in FIG. 2; see [0022]).
Park teaches the boron-free ferromagnetic layer 202c (or 206a) having Co with a concentration of x being 100. 

Specifically, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% 3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality). See M.P.E.P. § 2144.05I.
So, even if scope of claim 1 were deemed to not include Fe being zero, reciting Co being indistinguishably close to 100% results in Fe being indistinguishably close to zero "that one skilled in the art would have expected them to have the same properties," as when Fe in fact is zero. See M.P.E.P. § 2144.05I.
Therefore, it would have been prima facie obvious to a person having an ordinary skill in the art [hereinafter "PHAOSITA"], before the effective filing date of this application, to have used CoFe, wherein Fe is indistinguishably close to zero (as recited in independent claim 1 and confirmed by dependent claim 9), because zero and indistinguishably close to zero "are so close that prima facie one skilled in the art would have expected them to have the same properties." See M.P.E.P. § 2144.05I.
As to claim 2, the boron-free layer 202c is on the boron-rich layer 202b.
As to claim 11, layers 202 and 206 include 202b/202a and 206b, which are boron-rich and are proximate 202c and 206a, which are boron-free ferromagnetic layers, respectively. 
As to claim 14, the boron-free layers 202c and 206a are positioned proximate boron-rich layers 202b/202b and 206b, respectively. And the boron-free ferromagnetic layers 202c and 206a have Co with a concentration of x being indistinguishably close 100 (see the 1013 rejection of claim 1, supra, the rejection of claim 1 for being prima facie obvious over Park since CoFe with Fe being infinitesimally close to zero is a material that one skilled in the art would have expected to have the same properties as Co). 
04.	Claims 1, 2, 8, 11, 12, and 14 are rejected under 35 U.S.C. § 103 over "Park" further in view of PGPub US 2010/0177449 for a patent application by "Zhao" (which explicitly incorporates, by reference, US Patent application S/N 11/983329 by "Wang," PGPub US 2009/0122450). 
As to interpreting scope of the claims, see Cain (column 2, lines 32-42), Nickel ([0002]), and Ingvarsson ([0004]), providing synonyms for "fixed" and "free" magnetic layers. Absent more specificity, "between [N1] and [N2]" as recited in the claims (see, for example, claim 9) is interpreted to have a scope including N1 and N2. 
As to interpreting the scope of the claims in the 9/21/2020 Reply, Examiner notes that the specification (in [018]) of is application expressly states:
The terms “comprise,” “include,” “have,” “with,” and any variations thereof are used synonymously to denote or describe a non-exclusive inclusion. As such, a device or a method that uses such terms does not include only those elements or steps, but may include other elements and steps not expressly listed or inherent to Underlined by Examiner for emphasis.
The definition of "alloy" includes a metallic solid or liquid that is composed of a homogeneous mixture of two or more metals or of metals and nonmetal or metalloid elements. See, for example, the AHD definition of "alloy." 
Accordingly, amended claim 1's recitation "the boron-rich ferromagnetic layer including (a) an alloy consisting of iron and boron or (b) an alloy consisting of cobalt and boron, and the boron-free ferromagnetic layer including an alloy consisting of cobalt and iron" is noted and determined to have a scope also including an alloy of CoFeB since this would be a mixture of CoB and FeB, which two alloys are recited to be individually and in combination within the scope of claim 1. 
As to rejecting the claims over the prior art references, with respect to claims 1, 2, 11, and 14, Park discloses (see, for example, the front-page, FIGs. 1 and 2, and [0017]-[0025]): a magnetoresistive device (the Abstract; 100 in FIG. 1), comprising: an intermediate region (barrier layer 114 in FIG. 1 and [0018]); a magnetically fixed region (reference layer 112 in FIG. 1; see [0017]; see Ingvarsson [0004] describing the art using "reference layer" as synonym for "fixed … layer") on one side of the intermediate region 114, and a magnetically free region (Free layer structure 116 in FIG. 1; see [0019]) on an opposite side of the intermediate region 114, wherein the magnetically free region 116 includes at least a first ferromagnetic region (202 in FIG. 2; see [0020]) and a second ferromagnetic region (206 in FIG. 2; see [0020]) separated by a non-magnetic insertion region (204 in FIG. 2; see [0020] and [0023]; see the PGPUB of this application, [0036] and [0039], respectively, describing the claim's recited feature of "insertion region" to provide antiferromagnetic coupling and comprise Ru and Cr), wherein at least one of the first ferromagnetic region (202 in FIG. 2; see [0020]) and the second ferromagnetic region (206 in FIG. 2) includes at least a boron-rich ferromagnetic layer (202a or 202b or 206b in FIG. 2; see [0022]; 
Park teaches the boron-free ferromagnetic layer 202c (or 206a) having Co with a concentration of x being 100. 
Park, also teaches a free layer (the first magnetic free layer 202) including a Co and CoFeB layers.
Zhao, which is a prior art reference also teaching TMR devices, however, teaches implementing a free magnetic layer (see, for example, [0018]) that is boron-free and that includes an alloy of cobalt and iron (see, for example, [0038]). And Zhao teaches the content of Fe being as low as nearly zero. 
Zhao, therefore, is evidence that the art well recognizes the suitability of using CoFe, which is boron-free, as FM free layer.
According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have used CoFe alloy as the FM layer instead of the Co FM layer in Park, since Zhao teaches the suitability of using CoFe as a ferromagnetic, free layer.
Park and Zhao, together, moreover, are evidence that the art well recognizes the equivalence of Co implemented, boron-free, FM free layer and CoFe implemented, boron-free, FM free layer.
Zhao, moreover, teaches the equivalency of using layers: CoFeB, CoFe/CoFeB, or CoFe/CoFeB/CoFe as a FM of a Free layer, so "the dR/R (TMR ratio) is advantageously increased." See, for example, [0038].

As to claim 8, Park teaches a Free layer formed by two ferromagnetic regions/layers separated by a layer. FM layer 202 of Park is CoFeB/CoFeB/C and it has a CoFeB layer.
Zhao, on the other hand, teaches the equivalency of using layers: CoFeB, CoFe/CoFeB, or CoFe/CoFeB/CoFe as an FM layer of a Free layer, so "the dR/R (TMR ratio) is advantageously increased." See, for example, [0038]. 
According to well-established patent law precedents (See, for example, M.P.E.P. § 2144.06), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the Free layer Park teaches so that at least one of the Park taught CoFeB FM regions/layers forming the Free layer is replaced by CoFe/CoFeB/CoFe laminate, as CoFeB FM layer and CoFe/CoFeB/CoFe laminate FM layer are taught by Zhao to be equivalent for use in TMR devices.
And when the teaching of Park is so modified, the product shown in Park, FIG. 2, would have at least one of the first ferromagnetic region and the second ferromagnetic region including at least a boron-rich ferromagnetic layer positioned between two boron-free ferromagnetic layers.
As to claim 12, Park teaches a Free layer formed by two ferromagnetic regions/layers separated by a layer. Each of the two ferromagnetic layers (202 and 206) in Park has a CoFeB layer. 
Zhao, on the other hand, teaches the equivalency of using layers: CoFeB, CoFe/CoFeB, or CoFe/CoFeB/CoFe as an FM layer of a Free layer, so "the dR/R (TMR ratio) is advantageously increased." See, for example, [0038]. 
According to well-established patent law precedents (See, for example, M.P.E.P. § 2144.06), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the Free layer Park teaches so that at least one CoFeB FM region/layer in each of the 202 and 206 layers is replaced with CoFe/CoFeB/CoFe laminate, as CoFeB FM layer and CoFe/CoFeB/CoFe laminate FM layer are taught by Zhao to be equivalent for use in TMR devices.
And when the teaching of Park is so modified, the product shown in Park, FIG. 2, would have both of the first ferromagnetic region and the second ferromagnetic region including at least a boron-rich ferromagnetic layer positioned between two boron-free ferromagnetic layers.
05.	Claims 3, 6, and 9 are rejected under 35 U.S.C. § 103 over "Park" (or alternatively over "Park" and "Zhao" (which explicitly incorporates, by reference, "Wang")), further in view of PGPub US 2004/0257719 of a patent application by "Ohba." 
As to claims 3, 6, and 9, Ohba teaches the suitability of using (CoFe) that is Co(0.75)Fe(0.25), atomic, as the boron-free, free magnetic layer. See, for example, [0025] and [0026].
According to well-established patent law precedents (See, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have used Co(0.75)Fe(0.25), atomic, as the boron-free, free magnetic layer, as taught suitable by Ohba.

Accordingly, Ohba's disclosure of Co(0.75)Fe(0.25) anticipates the ranges recited in claims 3 and 6. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In addition to being evidence that the art recognizes the suitability of using Co(0.75)Fe(0.25) as the FM free layer, Ohba also shows the art recognizes that the cobalt vs. iron content to a result affecting critical parameter (influencing the TMR ratio and the coercive force). Again, see, for example, [0025] and [0026].
According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.05II), moreover, therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have optimized (for example by routine experimentation) the cobalt vs iron content of the boron-free FM, free layer to obtain a desired coercive force vs. TMR ratio.
06.	Claims 4, 5, and 13 are rejected under 35 U.S.C. § 103 over "Park" (or alternatively over "Park" and "Zhao" (which explicitly incorporates, by reference, 
As to claims 4, 5, and 13, Nguyen, which is a prior art reference teaching TMR devices (see, for example, the front-page figure), teaches the suitability of implementing a free magnetic layer CoFeB that overlaps 40-60% atomic boron. See, for example, claim 32, teaching the B content to be 60% and less. 
Klostermann, which is a prior art reference teaching TMR devices (see, for example, [0014]), teaches the suitability of implementing a free magnetic layer that overlaps 40-60% atomic boron. See, for example, [0110] teaching "CoFeY, wherein Y is in the range of about five to about fifty atomic percent of … B … ," which allows for a range of about 50 to 95 atomic percent of B. 
And Wang-1, which is a prior art reference also teaching TMR devices (see, for example, [0004], [0005], and [0034]), teaches implementing a free magnetic layer (CoFeB) that is about 25-40% atomic boron. See, for example, the abstract and [0029]. Wang-1 teaches that higher values of boron content have the advantage of "reduc[ing] CoFeB (or CoFeNiB) grain size and decreas[ing] the crystalline anisotropy that favors in-plane magnetization[, with] the MR ratio [being] only slightly decreased by switching to higher B content while Hc and Hk are enhanced to improve the thermal property (Ku) of the MTJ." See, for example, [0029].
Nguyen, Klostermann, and Wang-1, therefore, are evidence that the art recognizes the suitability and advantage of implementing the boron-rich ferromagnetic layer with boron content of about 40-60%, atomic.
According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have used approximately 40-60% atomic percent of boron for the CoFeB free Ferromagnetic layer Park teaches, since Nguyen, Klostermann, and Wang-1, teach using such B content 
Moreover, Wang-1 is evidence that the art well recognizes that boron content is result affecting critical parameter wherein increasing B results in reducing undesirably large CoFeB grain size, while slightly reducing MR ratio, while Hc and Hk are enhanced, thus improving thermal property (Ku) of an MTJ. See, for example, [0029]. 
According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.05II), therefore, and moreover, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have optimized (for example by routine experimentation) the boron content to be 40-60%, atomic, to obtain a desired benefit of reduced grain size and thermal property versus a cost of slightly lower MR ratio, as explained by Wang-1. 
It is noted that "a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). See M.P.E.P. § 2144.05I.
Therefore, it would have additionally been prima facie obvious to a PHAOSITA, before the effective filing date of this application, to have used the ranges claims 4, 5, and 13 recite, because the recited ranges "overlap [the] ranges disclosed by [Nguyen, Klostermann, and Wang-1]." See M.P.E.P. § 2144.05I.
As to claims 13, Park teaches layers 202 and 206 include 202b/202a and 206b, which are B-rich and are proximate 202c and 206a, which are B-free ferromagnetic layers, respectively. 
07.	Claim 7 and 15-20 is rejected under 35 U.S.C. § 103 over "Park" (or alternatively over "Park" and "Zhao" (which explicitly incorporates, by reference, "Wang")), and further in view of "Nguyen," "Klostermann," and 2013/0230741 to "Wang-1," further in view of PGPub US 2004/0257719 of a patent application by "Ohba." PGPUB US 2008/0179699 and PGPUB US 2008/0217710, both by "Horng" are presented as evidence. 
As to interpreting claim 15 and its dependent claims, Examiner notes that the specification (in [018]) of is application expressly states:
The terms “comprise,” “include,” “have,” “with,” and any variations thereof are used synonymously to denote or describe a non-exclusive inclusion. As such, a device or a method that uses such terms does not include only those elements or steps, but may include other elements and steps not expressly listed or inherent to such device and method. Underlined by Examiner for emphasis.
So deleting "one or more" but still reciting "including (a) an alloy …, (b) …, or (c)" still has a scope including CoFeB.
As to rejecting claims 15-18 over the prior art, with respect to claim 18, Nguyen teaches the suitability of implementing a free magnetic layer CoFeB that overlaps 40-60% atomic boron. See, for example, claim 32, teaching the B content to be 60% and less. 
Klostermann teaches the suitability of implementing a free magnetic layer that overlaps 40-60% atomic boron. See, for example, [0110] teaching "CoFeY, 
And Wang-1 teaches implementing a free magnetic layer (CoFeB) that is about 25-40% atomic boron. See, for example, the abstract and [0029]. Wang-1 teaches that higher values of boron content have the advantage of "reduc[ing] CoFeB (or CoFeNiB) grain size and decreas[ing] the crystalline anisotropy that favors in-plane magnetization[, with] the MR ratio [being] only slightly decreased by switching to higher B content while Hc and Hk are enhanced to improve the thermal property (Ku) of the MTJ." See, for example, [0029].
Nguyen, Klostermann, and Wang-1, therefore, are evidence that the art recognizes the suitability and advantage of implementing the boron-rich ferromagnetic layer with boron content of about 40-60%, atomic.
According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have used approximately 40-60% atomic percent of boron for the CoFeB free Ferromagnetic layer Park teaches, since Nguyen, Klostermann, and Wang-1, teach using such B content CoFeB Free layer to be suitable and advantageous in "reduc[ing] CoFeB (or CoFeNiB) grain size and decreas[ing] the crystalline anisotropy that favors in-plane magnetization."
Moreover, Wang-1 is evidence that the art well recognizes that boron content is result affecting critical parameter wherein increasing B results in reducing undesirably large CoFeB grain size, while slightly reducing MR ratio, while Hc and Hk are enhanced, thus improving thermal property (Ku) of an MTJ. See, for example, [0029]. 
According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.05II), therefore, and moreover, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have optimized 
It is noted that "a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). See M.P.E.P. § 2144.05I.
Therefore, it would have additionally been prima facie obvious to a PHAOSITA, before the effective filing date of this application, to have used a range of 45%-55% for the boron content as taught suitable and overlapping with " [the] ranges disclosed by [Nguyen, Klostermann, and Wang-1]." See M.P.E.P. § 2144.05I.
As to the cobalt content of the CoFe layer, Ohba teaches the suitability of using (CoFe) that is Co(0.75)Fe(0.25), atomic, as the boron-free, free magnetic layer. See, for example, [0025] and [0026].
According to well-established patent law precedents (See, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have used Co(0.75)Fe(0.25), atomic, as the boron-free, free magnetic layer, as taught suitable by Ohba.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the court noted "the disclosure in the prior art of any value within a claimed range [to] anticipat[e] the claimed range," and also noted "that ranges which overlap or lie inside ranges disclosed by the prior art may be [un]patentable." And in Titanium 
In addition to being evidence that the art recognizes the suitability of using Co(0.75)Fe(0.25) as the FM free layer, Ohba also shows the art recognizes that the cobalt vs. iron content to a result affecting critical parameter (influencing the TMR ratio and the coercive force). Again, see, for example, [0025] and [0026].
According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.05II), moreover, therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have optimized (for example by routine experimentation) the cobalt vs iron content of the boron-free FM, free layer to obtain a desired coercive force vs. TMR ratio and so use Co0.75Fe0.25 as the material of the cobalt-iron free ferromagnetic layer. 
With respect to claims 15-17, their scopes are broader than, and include claim 18, and therefore are rejected as in claim 18. 
With respect to claim 7, the prior art obviousness of Co0.75Fe0.25 boron free layer results in the boron free layer being a crystalline layer, and the obviousness of boron rich layer having 45-55% boron results in the boron rich layer being an amorphous. 
With respect to claim 19, it is noted that in Park, layers 202 and 206 include 202b/202a and 206b, which are B-rich and are proximate 202c and 206a, which are B-free ferromagnetic layers, respectively. 
With respect to claim 20, Park teaches a Free layer formed by two ferromagnetic regions/layers separated by a layer. Each of the two ferromagnetic layers (202 and 206) in Park has a CoFeB layer. 
Zhao, on the other hand, teaches the equivalency of using layers: CoFeB, CoFe/CoFeB, or CoFe/CoFeB/CoFe as an FM layer of a Free layer, so "the dR/R (TMR ratio) is advantageously increased." See, for example, [0038]. 
According to well-established patent law precedents (See, for example, M.P.E.P. § 2144.06), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the Free layer Park teaches so that at least one CoFeB FM region/layer in each of the 202 and 206 layers is replaced with CoFe/CoFeB/CoFe laminate, as CoFeB FM layer and CoFe/CoFeB/CoFe laminate FM layer are taught by Zhao to be equivalent for use in TMR devices.
And when the teaching of Park is so modified, the product shown in Park, FIG. 2, would have both of the first ferromagnetic region and the second ferromagnetic region including at least a boron-rich ferromagnetic layer positioned between two boron-free ferromagnetic layers.
Response to Arguments 
08.	The contentions in the 3/4/2021 "Reply" have been fully considered. The contentions, however, are found unpersuasive. 
Making cosmetic, non-substantive changes, the Reply contends the independent claims are allowable because the amendments to these claims result in them having scopes distinguishing them over the applied prior art references. 
This contention is not persuasive because the independent claims expressly recite the "layer includ[ing] [a CoB alloy] or [FeB alloy]." Underlined by Examiner for emphasis. 
The Reply fails to appreciate that "include[ing] A or B" is not the same as "includ[ing] A or B, but not both A and B together." It is noted that this application expressly defines: 
The terms “comprise,” “include,” “have,” “with,” and any variations thereof are used synonymously to denote or describe a non-exclusive inclusion. As such, a device or a method that uses such terms does not include only those elements or steps, but may include other elements and steps not expressly listed or inherent to such device and method. Underlined by Examiner for emphasis.
The claims therefore have a scope "includ[ing]," but not limited to, a layer "includ[ing]," but not limited to, a mixture of CoB and FeB alloys, which scope would "include" a layer of CoFeB alloy but would not be so limited. 
Absent a persuasive argument overcoming the rejections over the prior art, therefore, rejecting the claims as being unpatentable over the prior art is proper. And the rejection of the claims, therefore, is maintained. 
The Reply does not repeat the muddled contention of "[p]iecemeal examination." The Office will further address such contention if/when a future reply re-presents it. 
CONCLUSION 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system.
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814